Citation Nr: 1001084	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  99-20 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the left knee, 
currently rated 10 percent disabling.

2.  Entitlement to a separate disability evaluation for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.  The 
Veteran had subsequent service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
proceeding is associated with the claims file.

In a November 2006 decision, the Board denied entitlement to 
a disability rating in excess of 10 percent for residuals of 
a shell fragment wound to the left knee, denied entitlement 
to service connection for residuals of a head injury, and 
denied entitlement to a compensable disability rating for 
residual scarring of a shell fragment wound to the left knee.

The Veteran then appealed the Board's November 2006 decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a March 2009 Memorandum Decision, the Court set aside and 
remanded the issue of the increased rating claim for 
residuals of the left knee, and affirmed the other issues 
decided by the Board.  The Court stated that the Board must 
consider, on remand, whether a higher disability rating is 
warranted for residuals of a shell fragment wound to the left 
knee on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Court further stated that the 
Board must consider whether the Veteran is entitled to a 
separated disability evaluation for arthritis of the left 
knee.  See Stegall v. West, 11 Vet. App. 268, 271 (1988).  
Accordingly, for purposes of clarity this issue is also 
listed on the first page of this Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court set aside and remanded the 
Veteran's claim for entitlement to an increased disability 
rating for residuals of a shell fragment wound to the left 
knee, currently rated 10 percent disabling.  Specifically, 
the Court remanded the claim in order for the Board to 
provide an adequate statement of reasons and bases addressing 
38 C.F.R. §§ 4.40, 4.45, 4.59, and the DeLuca factors.  
Additionally, the Court held that the Board must consider 
whether the Veteran is entitled to a separated disability 
evaluation for arthritis of the left knee.  See Stegall at 
271.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Although the Veteran 
was last afforded a VA fee basis examination in July 2004 in 
connection with this appeal, the Board believes that 
additional development is necessary in order to ensure a 
current and complete record for appellate review.  The duty 
to assist includes having a thorough and contemporaneous 
medical examination.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (fulfillment of VA's duty to assist in a case 
involving a claim for higher rating include the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability is a fully 
informed one).  Given the circumstances, the Board believes 
that further development of the case is appropriate to assist 
the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

Finally, the Board notes that additional evidence was 
received since the November 2006 Board decision.  In 
particular, the Board notes that the Veteran was afforded a 
VA fee basis examination in August 2008 in connection with 
another claim, and that the examination report included 
relevant information regarding the Veteran's left knee 
disability.  This evidence will undergo preliminary review by 
the RO during the course of the remand actions directed 
below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
residuals of a shell fragment wound to the 
left knee.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  All special tests 
(including x-rays) and clinical findings 
should be clearly reported to allow for 
application of VA rating criteria, to 
include both muscle injury criteria and 
arthritis criteria.  

Range of motion testing should be 
accomplished.  The examiner should also 
report the point (in degrees) that any 
range of motion is limited by pain.  Any 
additional functional loss due to 
weakness, fatigue and/or incoordination 
should be reported.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and if feasible, express this 
in terms of additional degrees of 
limitation of motion.

The examiner should also clearly report 
whether there is any arthritis of the left 
knee and, if so, whether such arthritis is 
it at least as likely as not (i.e., 50% or 
higher degree of probability) proximately 
due to or the result of his residuals of a 
shell fragment wound to the left knee.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

2.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the AMC/RO should review the 
expanded record and determine whether a 
higher rating is warranted for residuals 
of a shell fragment wound to the left 
knee.  The AMC/RO should also clearly 
determine whether a separate disability 
evaluation is warranted for arthritis of 
the left knee.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


